liLOBRANO, Judge,
concurring.
I agree with the majority result but not entirely with the reasoning. The majority opinion should not be interpreted as requiring disqualification of an attorney under Rule 3.7 in all instances where the attorney is a party and a witness. In the instant case, because the defendant-attorneys are being sued by an alleged former client for legal malpractice, I believe it is appropriate that they be disqualified as advocates because of the assertion that a fiduciary relationship previously existed and that alleged relationship is the basis of the instant litigation. However, if this case were an automobile accident or a property dispute, Rule 3.7 should not automatically disqualify an attorney from acting as his or her own advocate.